DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.
 	Claims 7-8 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2019.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/15/2015. It is noted, however, that Applicants have not filed a certified copy of the PCT/CN2015/097447 application as required by 37 CFR 1.55.

Response to Arguments
	All of Applicant’s arguments 10/27/2020 have been fully considered.
In summary, Applicant argues that the claims as amended are now commensurate in scope with the examples in the instant specification and those in the previously filed declaration.
Applicants arguments are persuasive in part.
With respect to the claimed aliphatic polyisocyantes, it’s unclear why Applicants have amended the claim to remove the elected and tested species of aromatic polyisocyanate, Applicants have submitted evidence testing an unclaimed species.  The provided examples demonstrate the use of an aromatic polyisocyanate, trimethyl propane addict of xylylene diisocyanate, which is no longer a requirement by 
Regarding the claimed emulsifiers, Applicants arguments are persuasive in part. In view of the data presented in the spec, the emulsifier of section b)i) is consider to be commensurate in scope the date presented.  With respect to emulsifiers b)ii) and b)iii), the claim recites “biomacromolecule produced by living organism” but the examples only test gum Arabic, Guar HEC and 1 specific modified starch for said biomacromolecule, however the genus encompasses a vast number of species and no data has been provided to ascertain a trend amongst the species that fall within that category.  The same applies to modified PVA, Applicant have only test 2 single modification (silanol and quaternary ammonium groups, which themselves are genuses), but the claim encompasses thousands of modifications.
Regarding the polyvinylamine being commensurate in scope, this is unclear to the Examiner. Applicants have amended the claims to recite polyvinylamine, however, all the tested examples use Lupamin 9030, which is defined by the instant specification to be a polyethyleimine which is no longer a suitable crosslinkers in the instant claims, thus the evidence is not commensurate in scope with the pending claims.
Regarding the multiple species of polyamines listed, some of these species are deemed to satisfy the commensurate in scope requirement.  The prior art Lei, lists guanidine carbonate, guanidine, 1,2-diaminopropane, diethylenetriamine and 1,4-diaminobutane to be equivalent crosslinking agents for use, thus guanidine carbonate, guanidine, 1,2-diaminopropane, diethylenetriamine and 1,2-diaminoethane (homolog to 1,2-diaminopropane) are all reasonable expected to function in the same manner in the instant application.  However, there is no evidence the remaining species would work as the tested species, this is especially true for 3,5-diamino 1,2,4-triazole, which is shown by WO’587 to not be equivalent to guanidine carbonate, thus raising questions.
 Applicant reiterates that it is essential to the process of the invention that the polymeric cross-linker bearing amino groups at the origin of the generation of aggregated droplets is added before the polyamine that is going to react with the polyisocyanate by interfacial polymerization. 

Applicant maintains that, by the Examiner's own admission, Lei does not teach the crosslinking agent to be added to the aqueous solution after dispersion of the oil phase. Lei further does not teach the criticality of adding the cross-linker before the polyamine that is going to react with the polyisocyanate by interfacial polymerization to form the partly aggregated microcapsule of the invention. As such, Applicant maintains that Lei does not teach each and every element of the claimed process and further does not teach the unexpected results derived therefrom. 
This is not persuasive.  While Lee doesn’t teach the claimed steps as noted in the office action:
It is noted that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, which has not been sufficiently established.

Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei (US 2016/0193122), WO 2013/000587 and Pichon (WO 2013/092375).  The Pichon reference was cited on the 6/14/208 IDS.
Lei is directed to making capsules containing a polyurea or polyurethane wall and an oil core (reading on core-shell capsules).  The polyurea or polyurethane wall is formed of a reaction product of a polyisocyanate and a crosslinking agent in the presence of a capsule formation aid; and the oil core contains the active material (Abs).
Lei teaches that a method for preparing a polyurea or polyurethane capsule composition. The method includes the steps of: (a) preparing an oil phase having an active material and a polyisocyanate;(b) preparing an aqueous phase having a cross-linking agent that is a multi-functional amine or multi-functional alcohol;(c) emulsifying the oil phase into the aqueous phase to form an active emulsion; (d) causing formation of polyurea or polyurethane capsules in the active emulsion to obtain a capsule slurry; (e) curing the capsule slurry; and (f) purifying the capsule slurry by washing with water, diafiltration, or centrifugation. Purification is usually carried out after the curing step [0012].

Regarding claim 10: Lei teaches the active to preferably be a fragrance (Lei – claim 20) and is present in amounts of 20-50% by weight of the capsule composition [0118].
Regarding claim 5: Lei teaches the polyisocyanate to be an aliphatic polyisocyanate and teaches suitable options to include trimers of hexamethylene diisocyanate, trimer of isophorone diisocyanate, biuret of hexamethylene diisocyanate (Lei  - claim 19 and [0020]). .
While Lei does not teach dissolving the polyisocyanate in the oil phase having the perfume, Lei discloses that WO2013/000587 teaches a process for the preparation of polyurea capsules which includes dissolving at least one polyisocyanate having at least two isocyanate functional groups, such as trimer of hexamethylene diisocyanate (WO’587 – claim 9), in a perfume to form a solution (also called oil phase, WO’587 – Ex. 1) and then adding the oil phase to an aqueous solution having an emulsifier (such as mowiol 18-88, WO’587 – Ex. 1).
In view of these teachings it would have been prima facie obvious to a skilled artisan to dissolve the polyisocyanate in the perfume in the process of Lei as a skilled artisan reading WO’587 would have recognized that the method of making the oil phase taught by WO’587 would reasonably have been expected to be applicable to the method of Lei given that both references teaches preparing oil phase containing the same polyisocyanates with perfume and mixing these with water containing emulsifiers such as mowiol. Thus it would have been obvious to incorporate the step of dissolution as a skilled artisan has good reasons to pursue known options within his or her own technical grasp to achieve the predictable result of formulation polyurea capsules.
Lei teaches that capsule forming aids, which can be surfactants, can be added to improve the performance of the capsule system.  Suitable capsule formation aids include emulsifiers such as polyvinyl alcohols (PVA) [0075].  Suitable PVA’s include partially hydrolyzed PVAs such as Mowiols [0076].  Lei exemplifies the use of Mowiol 3-83 and 18-88 (taught by Table 2 and 5 of the instant spec to be a suitable PVA (neutral) for use).

Lei further teaches that the formulation can comprise a deposition aid which can be added before or after the step of curing the capsule slurry [0026].  Suitable depositions aids for use include cationic polymers such as polyquats (polyquaternium-17, polyquaternium-18), Luviquat PQ11 PN and so forth [0149, 0157 and 0162]. In view of these teaching it would have been prima facie obvious to add a deposition aid such as Luviquat PQ11.  While Lei does not teach the deposition aid to be added to the water phase along with the PVA to form a mixture, Lei teaches that the deposition aid can be added prior to the curing step of the capsule slurry and it is noted that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
MPEP 2144.049 IV (C)  Changes in Sequence of Adding Ingredients Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
However, the above references do not teach the microcapsules to further comprise a copolymer of acrylamidopropyltrimonium chloride and acrylamide. 
Pichon teaches a process for preparing polyurea microcapsules which involves the steps of a) mixing a perfume oil with a polyisocyanate having at least two functional groups to form an oil phase. B) preparing a water phase, c) preparing an oil-in-water dispersion by mixing the oil phase and the water phase and performing a curing step to form the wall of the microcapsules (Pichon – claim 1).  
	Pichon teaches that cationic polymers, such as Luviquat PQ 11N and polyquats-11 to-68 and Salcare SC60 (cationic copolymer of acrylamidopropyltrimonium chloride and acrylamide) can be added in amounts of 1-5% prior to curing of the microcapsule slurry (Pg. 9).
In view of these teachings a skilled artisan would be motivated to substitute Luviquat PQ11 taught by Lei with Salcare sc60, as these are taught by the prior art to be art recognized equivalents as they are each taught by the prior art to be used for the same purpose (cationic polymers, suitable for use in similar methods of making polyurea capsules). One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
	

Conclusion
	No claims are allowable.
	.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613